          Case 1:19-cv-10571-VEC Document 21 Filed 11/11/20 Page 1 of 2


                             MORRISON-TENENBAUM PLLC, ATTORNEYS-AT-LAW M-T-LAW.COM
                                  87 WALKER STREET 2ND FLOOR NEW YORK NY 10013
                                        PHONE 212.620.0938 FAX 646.998.1972




                                                                                     November 11, 2020
VIA ECF
Honorable Valerie E. Caproni
United States District Court, Southern District of New York
40 Centre Street
New York, NY 10007

        Re: Ramirez v. 400 West 23rd Street Restaurant Corp., No. 19-cv-10571 (VEC)

Dear Judge Caproni:

        We are counsel for the defendants in the above captioned matter. We write jointly with

Plaintiff’s attorney.

        The bankruptcy of 400 West 23rd Street Restaurant Corp. was dismissed on October 29,

2020. Accordingly, the bankruptcy stay is no longer in place.

        Defendants respectfully request that the case be re-referred for mediation. The action was

initially referred to mediation to take place before an initial conference and formal discovery, but

the bankruptcy filing postponed the mediation.

        Plaintiff’s position is that due to the considerable delays in this case caused by Defendants’

bankruptcy filing, which was apparently dismissed in October, Plaintiff requests that an initial

conference be calendared and that a scheduling order be entered allowing the parties to conduct

discovery. Plaintiff does not wish to attend mediation as he strongly believes that it would be

premature and counterproductive at this time.

        We thank Your Honor for your attention to this matter.
        Case 1:19-cv-10571-VEC Document 21 Filed 11/11/20 Page 2 of 2




                                               Respectfully submitted,

                                               /s/ Joshua S. Androphy
                                                Joshua S. Androphy, Esq.

All counsel (VIA ECF)
